Citation Nr: 0917594	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a lower back disability, to include a rating in 
excess of 20 percent earlier than June 9, 2008, and a rating 
in excess of 10 percent earlier than September 26, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a bilateral herniorrhaphy.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
sinus condition.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1972 to 
May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision.  In May 2008, 
the Veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge.  At the hearing it was 
noted that the Veteran was represented by the New York State 
Division of Veterans' Affairs.  However, the Veteran had 
relocated to Pennsylvania and so he was assisted by a 
Veterans' service officer with the Philadelphia, Pennsylvania 
RO during his hearing.

In a letter dated in September 2008, the Veteran expressed 
his desire to continue his appeal and he sought several 
retroactive payments.  The Board would like to take this 
opportunity to clarify for the Veteran how the appeal process 
works in the case of an increased rating claim.  VA presumes 
that a Veteran is always seeking the maximum amount available 
under the law for any disability.  Therefore, once a Veteran 
has perfected an appeal to the Board, as the Veteran has done 
in this case, the Board takes jurisdiction over the entire 
scope of the increased rating appeal.  While the RO increased 
the Veteran's disability rating for his back on two 
occasions, the increase was not to the maximum amount 
allowable under the law for a back disability, resulting in a 
"partial grant".  Because the grant was not full, the Board 
retains jurisdiction of the claim over the entire appeal 
period.  By informing the Veteran that his claim remains in 
appellate status, the RO was informing the Veteran that the 
Board will review his appeal, without the Veteran having to 
take any additional action.

In an August 2008 letter, the Veteran indicated that he 
wished to file claims for service connection for disabilities 
impacting his thoracic spine, his cervical spine, and his 
coccyx.  The Veteran also asserted that he was completely 
unemployable on account of his lower back disability.  As 
these issues have not yet been adjudicated, they are referred 
to the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen the previously-denied claim for 
entitlement to service connection for a sinus condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 9, 2008, the Veteran's back disability 
caused moderate limitation of motion.

2.  Prior to June 9, 2008, the medical evidence failed to 
show listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

3.  Prior to June 9, 2008, the medical evidence failed to 
show intervertebral disc disease which was severely disabling 
with recurring attacks and intermittent relief.

4.  Prior to June 9, 2008, the medical evidence failed to 
show incapacitating episodes of intervertebral disc disease 
with a total duration of at least four weeks during a twelve 
month period.

5.  Prior to June 9, 2008, the medical evidence failed to 
show that forward flexion of the Veteran's thoracolumbar 
spine was restricted to 30 degrees or less, or that there was 
any ankylosis in his thoracolumbar spine.

6.  Prior to June 9, 2008, the medical evidence failed to 
show any neurologic manifestations as a result of the 
Veteran's back disability.

7.  The evidence fails to show that the Veteran has 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

8.  The evidence fails to show that the Veteran has had 
incapacitating of episodes intervertebral disc disease with a 
total duration of at least six weeks during any twelve month 
period.

9.  The Veteran does not have ankylosis in his lumbar spine.

10.  The evidence fails to show that the Veteran has a 
neurologic disability as a result of his lower back 
disability.

11.  The Veteran's scars as a result of his bilateral 
herniorrhaphys are neither deep, nor do they cause limitation 
of motion; and neither scar covers an area exceeding twelve 
square inches.

10.  There is no evidence that either herniorrhaphy scar 
causes any functional impairment. 


CONCLUSIONS OF LAW

1.  Criteria for a 20 percent rating for a lower back 
disability were met as of the date the Veteran's claim was 
received in May 1999, but criteria for a rating in excess of 
40 percent for a lower back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2008); 38 C.F.R. § 
4.71a, DCs 5292, 5293, 5295 (1999).

2.  Criteria for a rating in excess of 10 percent for 
residuals of bilateral herniorrhaphys, to include surgical 
scars, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 4.118, DCs 7338, 7800, 
7801, 7802, 7803, 7804, 7805 (as in effect in 2000 and 
since).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in March 2004 and January 2005 that informed 
him of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
service connected disabilities had worsened.  

While he was not expressly asked to submit evidence of the 
impact that his worsened condition has had on his employment 
and daily life, the veteran has advanced arguments 
referencing his inability to work on several occasions 
throughout the course of his appeal, such as in a September 
2008 letter where he noted that his back had caused 
employment problems.   As such, it is found that he had 
actual knowledge of the need to submit additional evidence.  
Furthermore, the impact of the Veteran's disabilities on his 
activities of daily living was discussed during the VA 
examination in June 2008.

The diagnostic codes pertaining to the back, scars, and 
hernias were also provided in the October 2007 supplemental 
statement of the case.
Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in July 2008, after the notice 
was provided.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Thus, VA has overcome the burden of any prejudicial error by 
giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and this notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained, along with records from the Social Security 
Administration.  The Veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file).  Additionally, the Veteran testified 
at a hearing before the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back  

The Veteran filed claim requesting an increase in the rating 
for his lower back disability that was received in October 
1997.  The Veteran was denied an increase in a May 1998 
rating decision and informed of the decision that same month.  
The Veteran failed to file a timely notice of disagreement, 
but in May 1999 he filed a letter which was treated by the RO 
as a claim for another increase in his service connected back 
disability.  At that time, the Veteran was rated at 10 
percent under 38 C.F.R. § 4.71a, DC 5295.  In an October 2007 
rating decision, the RO increased the Veteran's rating from 
10 to 20 percent under the regulations that were amended 
during the course of the Veteran's appeal (as discussed in 
more detail below) 38 C.F.R. § 4.71a, DC 5237.  The 20 
percent rating was made effective September 26, 2003, the 
date the revised regulations became effective.  In July 2008, 
the RO again increased the rating for the Veteran's back, 
increasing it from 20 percent to 40 percent and making it 
effective June 9, 2008, based on a VA examination that date 
that showed a worsening in the Veteran's condition.

As noted above, the regulations for rating disabilities of 
the spine were revised effective September 26, 2003.  68 Fed. 
Reg. 51,456 (Aug. 27, 2003).  All applicable versions of the 
rating criteria have been considered, but the new criteria 
may only be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000.

At the time the Veteran's claim was received in 1999, ratings 
for disabilities of the back were assignable under several 
different diagnostic codes.  Under 38 C.F.R. § 4.71a, DC 
5292, 10, 20 and 40 percent ratings were assigned depending 
on whether the limitation of motion of the lumbar spine was 
slight, moderate, or severe respectively.  No definition was 
provided for "slight", "moderate", or "severe".  
However, when the new regulations came into effect in 2003, 
they provided numerical ranges of normal motion, which can 
provide guidance in interpreting words such as slight.  
Normal motion has been defined by the revised regulations as 
forward flexion of the thoracolumbar spine from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degrees, and left and right 
lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation, and the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

Under 38 C.F.R. § 4.71a, DC 5293 for intervertebral disc 
syndrome (IVDS), a 10 percent rating was assigned when there 
was evidence of mild intervertebral disc disease, a 20 
percent rating was assigned when there was evidence of 
moderate intervertebral disc disease with recurring attacks; 
a 40 percent rating was assigned when there was evidence of 
intervertebral disc disease which was severely disabling with 
recurring attacks and intermittent relief; and a 60 percent 
rating was assigned when there was evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5295, a 10 percent rating was 
assigned when there was characteristic pain on motion; a 20 
percent evaluation was assigned when there was evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and a 40 
percent rating was assigned when there was evidence of a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

During the course of the Veteran's appeal, the regulations 
for IVDS were revised.  IVDS is now evaluated either on the 
total duration of incapacitating episodes over the past 
twelve months or by combining separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The criteria for evaluating IVDS were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for IVDS was changed from 
5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating is assigned when a Veteran has 
incapacitating episodes having a total duration of 
at least one week, but less than two weeks, during 
the past twelve months; a 20 percent rating is 
assigned when a Veteran has incapacitating episodes 
with a total duration of at least two weeks, but 
less than four weeks, during the past twelve 
months; a 40 percent rating is assigned when a 
Veteran has incapacitating episodes with a total 
duration of at least four weeks, but less than six 
weeks, during the past twelve months; and a 60 
percent rating is assigned when a Veteran has 
incapacitating episodes with a total duration of at 
least six weeks during the past twelve months.

An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a 
physician.  Additionally, if intervertebral disc 
syndrome is present in more than one spinal 
segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating for IVDS may alternatively be assigned 
based on the loss of motion that is caused by a back 
disability:

A 10 percent rating is assigned when forward 
flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees, when the 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 235 
degrees; when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or when there is 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; when 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or when there 
is  muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent rating is assigned when forward 
flexion of the thoracolumbar spine is restricted to 
30 degrees or less, or when there is favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar 
spine; while a 100 percent rating is assigned when 
there is unfavorable ankylosis of the entire spine.  

The revised regulations also direct that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately under an appropriate diagnostic code.  

Rating in excess of 10 percent earlier than September 26, 
2003

In an October 2007 rating decision, the RO concluded that the 
Veteran had met the criteria for a 20 percent rating under 
the revised rating criteria at both his November 2002 and his 
June 2007 VA examinations.  Based on this determination, the 
RO made the effective date for the Veteran's grant the date 
the new regulations became effective.  As discussed below, 
the Board concludes that while the Veteran met the criteria 
based on limitation of motion under the revised regulations, 
he also met them under the regulations in effect when the 
Veteran's claim was received, which also provide a rating 
based on limitation of motion.

In the period between when his claim was received in 1999 and 
the date on which his 40 percent rating became effective, the 
Veteran had the range of motion of his lumbosacral spine 
measured on at least three occasions.  The results of this 
testing showed that the Veteran had flexion of his lumbar 
spine to between 45 and 60 degrees (based on a private test 
by Stuart Hartman in January 2001, and on measurements taken 
at VA examinations in 2002 and 2007).

While the regulations in effect at the time the Veteran's 
claim was received did not set specific parameters for loss 
of motion as were established by the revised regulations, the 
old regulations nevertheless provide 10, 20, and 40 percent 
ratings for mild, moderate and severe limitation of motion.  
It is noted that normal forward flexion in the back is 0-90 
degrees.  In this case, because the Veteran was shown to be 
limited to between 45 and 60 degrees, it is concluded that he 
has shown essentially moderate limitation of motion, which 
warrants a 20 percent rating as of the date his appeal was 
received in 1999.  The Veteran has contended that this back 
disability is severe; however, in April 1999, Dr. Lopez 
opined that the Veteran had moderate limitation of motion in 
his lumbar spine; and considering that the objective testing 
showed considerable flexion, the Board concludes that a 
moderate rating best captures the loss of motion caused by 
the Veteran's back disability.

While the evidence does show that a 20 percent rating was 
warranted for the Veteran's back prior to September 2003, the 
evidence fails to show that a rating in excess of 20 percent 
is warranted prior to June 2008.

With regard to the regulations in effect at the time the 
Veteran's claim was filed, the evidence fails to show severe 
IVDS with recurring attacks and only intermittent relief.  
For example, at the Veteran's VA examination in July 2007, 
the examiner indicated that x-rays showed no significant 
degenerative changes and the disc spaces were normal.  
Furthermore, in March 2008 an MRI only showed mild 
degenerative disc disease in the Veteran's lower back.  As 
such, a rating in excess of 20 percent in not warranted under 
the old criteria for IVDS.

The evidence similarly fails to show evidence of a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The Veteran 
did have moderate limitation of motion, but there is no 
showing that this restriction is marked, as the Veteran 
demonstrated considerable forward flexion when tested.  
Additionally, the Veteran was repeatedly found to have a 
normal gait; such as at his 2002 VA examination where the 
examiner stated that the Veteran's gait was stable without 
any assistive device; and at the Veteran's 2007 VA 
examination, the examiner saw no antalgic gait.  Furthermore, 
there is no evidence that the Veteran has any deformity of 
the spine.  For example, at the Veteran's VA examination in 
June 2007, the examiner indicated that x-rays showed normal 
alignment of the Veteran's lumbar spine with no evidence of 
fracture, spondylolysis, or spondylolisthesis.  As such, a 
rating in excess of 20 percent is not warranted under 
38 C.F.R. § 4.71a, DC 5295.

With regard to the revised regulations, there is similarly no 
evidence that the Veteran has ever been prescribed bed rest 
to treat incapacitating episodes of back pain.  While he 
reported having had at least three incapacitating episodes of 
back pain in the past year at his VA examination in 2008, 
there is no documentation to show that bed rest was ever 
actually prescribed.  As such, a rating is not warranted 
based on incapacitating episodes.

Alternatively, the revised regulations provide that both 
orthopedic and neurologic ratings should be rated separately 
and combined.

As noted above, range of motion testing prior to June 2008 
showed that the forward flexion of the Veteran's lower back 
was limited to between 45 and 60 degrees, which equates to a 
20 percent rating, as the Veteran has more than 30 degrees of 
flexion which is required for a 40 percent rating.  It is 
also noted that while the range of motion of the Veteran's 
lumbar spine is limited, some motion is possible, and his 
spine is therefore not ankylosed.

In reaching the conclusion that no more than a 20 percent 
rating is warranted based on limitation of motion, the Board 
has considered whether a higher rating should be assigned on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  However, the evidence 
fails to show that factors such as repetitive motion would 
cause the limitation of motion of the Veteran's back to be 
considered severe (under the old regulations) or that these 
factors effectively limited the range of motion in the 
Veteran's back to 30 degrees or less.  For example, in April 
1999, Dr. Jenkins indicated that the Veteran had moderate 
limitation of flexion due to pain; and, in April 2001, Dr. 
Jenkins stated that the Veteran had 40 degrees of flexion 
with pain.  As such, in both cases, pain was taken into 
account in calculating the Veteran's range of motion.  
Additionally, at his June 2007 VA examination, the Veteran 
had forward flexion from 0-55 degrees which the examiner 
stated was unchanged with repetitive motion.  The examiner 
indicated that there was no additional loss of motion with 
repetition and no additional discomfort with repetitive 
motion.  The examiner noted that the Veteran was able to do 
all his activities of daily living without limitation, 
although it took him longer to do them, and he therefore 
stated that he found no evidence of the DeLuca factors.  As 
such, an additional disability rating based on functional 
loss is not warranted.

The regulations also provide that any neurological 
manifestations of the Veteran's back disability must also be 
considered.  However, the medical evidence of record fails in 
this case to show any neurologic manifestations.

At a private evaluation by Dr. Jenkins in April 2001, the 
Veteran had normal deep tendon reflexes in both his lower 
extremities.  At the November 2002 VA examination, straight 
leg raises were negative; the Veteran had reflexes that were 
2+ (normal) bilaterally; motor testing in his lower 
extremities was 4+ to 5/5; and no spasm was palpable over the 
paraspinals.  At a VA treatment session in March 2003, the 
Veteran denied any radiation of pain or radicular 
symptomatology.  The Veteran had no weakness in his lower 
extremities and no change in bowel or bladder habits.  On 
examination, the Veteran's strength was intact in his lower 
extremities, and his reflexes were intact at the quadracepts 
and ankles.  There was no lower extremity weakness noted.  

In March 2003, the Veteran was evaluated at Good Samaritan 
Hospital where he denied any lower extremity symptoms, 
including denying any numbness or tingling.  In June 2007 the 
Veteran underwent a VA examination at which he denied any 
constitutional symptoms including any bowel or bladder 
difficulty, and an EMG/nerve conduction velocity study showed 
no evidence of radiculopathy.

As such, the evidence fails to show any neurologic disability 
as a result of the Veteran's back disability. 

Therefore, a rating in excess of 20 percent, prior to June 
2008, is denied.

Rating in excess of 40 percent

Based on the results of a VA examination in June 2008, the 
rating for the Veteran's back disability was increased to 40 
percent and made effective the date of the examination.

At the examination the Veteran complained of back pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The Veteran indicated that pain radiated into his right and 
left legs.  It was additionally noted that flare-ups 
reportedly caused severe additional limitation of motion; and 
the Veteran stated that he had had at least three 
incapacitating episodes in the past year, although there is 
no documentation to show that bed rest was ever actually 
prescribed.  The examiner stated that there was objective 
evidence of painful motion, spasm, and tenderness.  It was 
also noted that the Veteran had lower lumbosacral 
paravertebral muscle spasm.  The Veteran had normal strength 
and sensation in his bilateral lower extremities, and no 
atrophy was noted in his lower extremities.  The Veteran had 
flexion from 0-25 degrees with pain occurring from 15-25 
degrees.  X-rays showed minimal disc changes, minimal 
degenerative spurring and facet arthropathy.

Based on the findings at this examination, the RO assigned a 
40 percent rating for the Veteran's back disability.  Having 
reviewed the medical evidence, the Board concludes that this 
is the appropriate rating for the Veteran's back.

It is noted that a rating in excess of 40 percent is only 
available in a limited number of circumstances:

Under the regulations for IVDS in effect at the time the 
Veteran filed his claim, a 60 percent rating is assigned when 
the evidence shows pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief; or under the revised regulations for IVDS, a 60 
percent rating is assigned when incapacitating episodes with 
a total duration of at least 6 weeks during the past 12 
months.  

In this case, there is no indication that the Veteran's IVDS 
is pronounced; and furthermore, the EMG/nerve conduction 
velocity study that was conducted in 2007, failed to show any 
which showed no evidence of radiculopathy; and no 
neurological deficit was seen at the June 2008 examination.  

Additionally, while the Veteran reported having 3 week long 
incapacitating episodes of back pain, there is no indication 
that bed rest was ever prescribed, and even if bed rest were 
shown to have been prescribed, a 60 percent rating would 
require at least 6 weeks of incapacitating episodes.

As such a 60 percent rating is not warranted based on IVDS.

Alternatively, a rating in excess of 40 percent could be 
assigned based on a showing of ankylosis in the Veteran's 
thoracolumbar spine.  Ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension.  However, in 
this case, while the range of motion in the Veteran's spine 
has been shown to be severely limited, he is nevertheless 
able to flex his spine and it is therefore not ankylosed.  As 
such, a rating in excess of 40 percent is not warranted based 
on ankylosis of the spine.

A rating in excess of 40 percent may also be achieved by 
combining orthopedic (range of motion) and neurologic 
ratings.  However, in this case, the EMG in 2007 ruled out 
any radiculopathy and an orthopedic rating on its own is 
insufficient to merit a rating in excess of 40 percent.

As such, the medical evidence of record fails to show that a 
rating in excess of 40 percent is warranted for the Veteran's 
back disability, and to that extent his claim is denied.  

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  The Veteran 
wrote a letter in August 2008 in which he indicated that he 
had lost numerous jobs over the years on account of his back 
disability.  However, while there is no doubt that the 
Veteran's back disability is severe, nothing in the claims 
file suggests that there is something exceptional or unusual 
about the back disability beyond the impairment contemplated 
by the rating schedule.  Therefore, an extra-schedular rating 
is not warranted.

Herniorrhaphy

The Veteran testified at a hearing before the Board in April 
2003 that he had surgeries to repair hernias in 1972 and 
1973; and that even after the surgeries he has continued to 
have periodic discomfort, indicating that he had tenderness 
and pain shooting into his legs and scrotum.  However, the 
Veteran denied ever having any visible symptoms such as 
swelling that might be identifiable by doctor.  The Veteran 
reported that he had undergone a VA examination in 2002, but 
he felt that the examination was superficial, and he did not 
believe that it had taken into account the troubles he was 
having.

The residuals of the Veteran's herniorrhaphy are currently 
rated at 10 percent under 38 C.F.R. § 4.114, 7338, which is 
designed to rate a recurring inguinal hernia.  It is noted 
that while the Veteran was initially rated under DC 7338 in 
1974, although the rating decision explained that it was 
assigning a 10 percent rating in recognition of the fact that 
the Veteran had complained of tender surgical scars.  As 
such, this rating decision will consider the Veteran's 
complaints under the rating criteria for both inguinal 
hernias and for scars; however, the 10 percent rating that 
has been in effect since 1974 is attributed to the surgical 
scar, and not to the actual inguinal hernias. 

Under DC 7338, a 10 percent rating is assigned when a Veteran 
has post-operative inguinal hernia that is recurrent, but is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is assigned when an inguinal hernia is 
small, postoperative recurrent, or unoperated irremidable, 
not well supported by truss, and not readily reducible.  A 
note accompanying the rating criteria indicated that 10 
percent should be added for bilateral involvement, provided 
that the second hernia is compensable.  This means that the 
more severely disabling hernia should be evaluated, and 10 
percent only added for the second hernia if the latter is of 
compensable degree.

However, neither private nor VA treatment records show that 
the Veteran has received any treatment for residuals of 
either hernia repair; and there is no indication that either 
hernia is recurrent.  For example, while the Veteran's hernia 
repair was noted at an examination in October 2000, his 
abdomen was found to be obese, soft, and non-tender.  
Similarly, the Veteran underwent a physiatric disability 
evaluation in January 2001 where the hernia repairs were 
noted, but the physical examination report failed to mention 
any residuals from either hernia repair.

In November 2004, the Veteran complained of occasional groin 
pain, but no objective evidence substantiates his claims, or 
links the reported pain to the hernia repairs in any way.

In April 2008, the Veteran presented for treatment 
complaining of painful scars and he stated that he hoped he 
was not having a recurrence of his hernias.  The Veteran 
denied any abdominal pain; the Veteran's bowels were normal 
and he had not had any urinary changes.  The medical 
professional indicated that the Veteran's inguinal area was 
pendulous (hanging loosely), but found that there was no 
evidence of any recurrence of the hernias.  A CT was ordered 
to rule it out radiographically.  However, the Veteran failed 
to appear for the CT that was scheduled in May 2008.

As such, while the Veteran has voiced some complaints of 
pain, no objective medical evidence of any recurrence of 
either hernia has been presented, and therefore, the criteria 
for even a compensable rating have not been met under the 
criteria for rating hernias.

At his hearing, the Veteran also indicated that a rating 
should be assigned for the scars as a result of the 
herniorrhaphy.  However, as noted above, the Veteran is 
already receiving a 10 percent rating for tender scars as a 
result of his inguinal hernia surgeries, and the evidence of 
record fails to support a higher rating.

At the time the Veteran filed his claim, 10 percent ratings 
were assigned for scars not affecting the head, face or neck 
that were superficial and poorly nourished, with repeated 
ulceration; or that were superficial, tender, and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, DCs 7803, 
7804.  Ten percent was the highest ratings available under 
these codes.

The regulations in effect at the time the veteran filed his 
claim also directed that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, should be separately rated 
and combined.

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002. 67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding six square inches (39 sq. 
cm.) (a deep scar is one associated with underlying soft 
tissue damage); 2) cause limited motion and cover an area 
exceeding six square inches; 3) are superficial, do not cause 
limited motion, and cover an area of 144 square inches or 
greater (a superficial scar is one not associated with 
underlying soft tissue damage); 4) are superficial and 
unstable (an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar); or 
5) are superficial and painful on examination.  See 38 C.F.R. 
§ 4.118, DCs 7802, 7803, 7804.  Again, 10 percent is the 
highest rating available under these codes for scars other 
than those of the head, face, or neck; unless the scar was 
either deep or caused limitation of motion and covered an 
area exceeding twelve square inches.

At the November 2002 examination, the examiner indicated that 
the scar from the right inguinal hernia was 6 cm long and 2 
mm wide.  There was no depression or elevation of the scar, 
there was no tenderness of the scar itself, but on deep 
palpation, the Veteran reported some tenderness, and he 
stated that approximately four times a year, he would have 
sharp stabbing pains deep inside (although the examiner 
indicated that this pain did not appear to be the result of 
the scar itself).  There was no elevation or depression, no 
underlying tissue loss, no inflammation, edema or keloid.  
There was no disfigurement and the scar did not limit 
function.  

The scar from the left inguinal hernia was 6 cm long.  There 
was no depression or elevation of the scar, and there was no 
tenderness of the scar itself.  There was no underlying 
tissue loss, no inflammation, edema or keloid.  There was no 
disfigurement and the scar did not limit function.

While the Veteran complained that this examination was 
superficial did not satisfactorily address his condition, the 
Board notes that there is no indication that the examination 
was insufficient for rating purposes, as it addressed each of 
the criteria necessary for rating scars.  While the Board 
acknowledges the Veteran's complaints, no evidence has been 
presented to suggest that a new examination is necessary or 
that the November 2002 examination was inaccurate in any way. 

The Veteran has indicated that he has certain unquantifiable 
or diagnosable pains, but the Board finds that these 
complaints do not appear to refer to the actual scars from 
the herniorrhaphy.  In April 2008, the Veteran complained 
that he herniorrhaphy scars were painful, and the medical 
professional noted surgical scar pain.

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  In this case there is no reason to doubt 
the veracity of the Veteran's report in April 2008 that his 
scars are tender and painful.  However, as noted above, he is 
already receiving a 10 percent rating based on this very 
complaint.

Furthermore, a rating in excess of 10 percent is not 
warranted under either version of the rating code, as the 
Veteran's scars are neither deep nor do they cause limitation 
of motion and neither scar covers an area exceeding 12 square 
inches (as the scars measured to approximately 6 cm by 2 mm).  

As such, a compensable rating is not warranted for residuals 
of a hernia, and a rating in excess of 10 percent is not 
warranted for scarring.


ORDER

A 20 percent rating for a lower back disability is granted 
effective May 13, 1999, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 40 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for scars from a bilateral 
herniorrhaphy is denied.

A compensable rating for residuals of the Veteran's 
herniorrhaphy, other than surgical scars, is denied.


REMAND

The Veteran testified before the Board in April 2003 that he 
traces his sinus condition to an accident which occurred 
while he was in the 82nd Airborne, stationed at Ft. Bragg.  
The Veteran indicated that on one of his jumps, he hurt his 
right leg, his back, and his nose in the fall.  The Veteran 
stated that it was not anything major, as he recalled being 
told that his nose was not broken, but only a little swollen.  
The Veteran indicated that x-rays were taken, but when no 
break was shown, he was dismissed.  Following service, the 
Veteran reported that he began having sporadic sinus 
infections; and, when there was a change in seasons, he would 
have difficulty breathing through one side of his nose.  The 
Veteran did not recall how long after service he was treated, 
but he stated that he believed that he had had sinus problems 
since 1974 or 1975.  The Veteran denied receiving any ongoing 
treatment for his sinuses, having declined to undergo 
surgery.

It is noted that the Board remanded the Veteran's claim in 
December 2003 with instructions to ensure that all VCAA 
notice obligations had been fulfilled.  The RO sent a letter 
to the Veteran in March 2004 informing him of what was 
necessary to reopen a claim under the current language of 
38 C.F.R. § 3.156.  However, the regulation regarding 
reopening a previously denied claim was amended in 2001, and 
because the Veteran's petition to reopen his claim was 
received in 1999, the language in effect in 1999 applies.

Since the Board's previous remand, the Court of Appeals for 
Veterans Claims (Court) has held that in the context of 
claims to reopen based upon the submission of new and 
material evidence, the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
intent, in the context of a claim to reopen a previously 
denied claim for service connection, the VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  A remand to provide adequate 
pre-decisional notice as to these elements of his claim is 
required.

The Court has also held that a remand by the Board confers on 
the Veteran, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

As such, the Veteran should be formally provided with the 
language of 38 C.F.R. § 3.156 that was in effect at the time 
his claim was received which reads:

New and material evidence is that evidence 
which by itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.  It can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened.  
38 C.F.R. § 3.156.  

The Veteran should also be informed why his claim was 
previously denied, namely that there was no medical evidence 
of any sinus injury while in service.

It is also noted that in a statement that was received in 
September 2008 the Veteran reported that he had undergone a 
CT scan of his nose and had been seen at an ENT appointment 
at the VA medical center in Lebanon, Pennsylvania.  As these 
records do not yet appear to be of record, they should be 
obtained

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of information and 
evidence necessary to reopen his claim of 
entitlement to service connection for a 
sinus condition, including providing him 
with the correct version of the 
regulations governing the reopening of a 
previously denied claim, as laid out 
above.  The Veteran should be informed of 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claim.  Further, provide 
the Veteran an explanation as to the 
meanings of "new" evidence and 
"material" evidence within the context 
of his claim to reopen.  Additionally, 
explain to him that his direct service 
connection claim was previously denied 
because there was no medical evidence of 
any sinus injury while in service; and 
tell him that in order to reopen his claim 
evidence addressing this evidentiary void 
is necessary.

2.  Obtain the Veteran's VA medical 
treatment records from May 2008 to the 
present, to include the records from his 
September 2008 CAT scan and from his ENT 
appointment at the VA medical center in 
Lebanon, Pennsylvania.

3.  When the development requested has 
been completed, any additional evidentiary 
development which may become apparent 
should be completed as well.  The claim 
should then be readjudicated.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


